Citation Nr: 0935184	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  01-00 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1972 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

By way of background, the Veteran's claim was remanded for 
further procedural and evidentiary development in December 
2005.  After completing the requested development to the 
extent possible, the RO readjudicated the claim, as reflected 
by a May 2009 supplemental statement of the case.  Because 
the benefit sought remains denied, the claim has been 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The instant appeal involves the Veteran's claim seeking 
service connection for PTSD.  However, in the recent ruling 
of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court 
of Appeals for Veterans Claims (Court) clarified how the 
Board should analyze claims, specifically to include those 
for PTSD.  As emphasized in Clemons, although a Veteran may 
only seek service connection for PTSD, the Veteran's claim 
"cannot be a claim limited only to that diagnosis, but must 
rather be considered a claim for any mental disability that 
may be reasonably encompassed...."  Id.  In essence, the 
Court found that a Veteran does not file a claim to receive 
benefits for a particular psychiatric diagnosis, such as 
PTSD, that is named on a claims form, but instead makes a 
general claim for compensation for the affliction posed by 
the Veteran's mental condition.  

A November 1972 service treatment record reflects that the 
Veteran reported having chronic anxiety and tension 
headaches, and the treating physician's assessment included a 
diagnosis of chronic anxiety.  Additionally, within one year 
after his discharge from service, the Veteran was diagnosed 
with a nervous stomach disorder and was service-connected for 
this condition at that time.  Furthermore, a November 1977 VA 
treatment record reflects that the Veteran requested a 
psychiatric evaluation for problems that he had been 
experiencing for three to four years prior to the time of 
this treatment, and an impression of mixed "NP" pathology 
with sociopathic features was noted.  The Veteran's 
subsequent VA treatment records and VA mental disorders 
examinations include diagnoses of somatization disorder (for 
which the Veteran is service-connected); generalized anxiety 
disorder; anxiety state, not otherwise specified; and PTSD.

Given this evidence of a psychiatric disorder (chronic 
anxiety) in service, coupled with the Veteran's complaints of 
psychiatric symptoms and diagnosed psychiatric disorders soon 
after service, the Board concludes that a VA examination is 
warranted to determine whether the Veteran has any currently 
diagnosed psychiatric disorder, to include PTSD, that is 
attributable to service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also Clemons, 23 Vet. App. at 5.

The Board notes that the Veteran failed to report to the VA 
PTSD examination that was scheduled in March 2007 in 
accordance with the remand instructions outlined in the 
Board's December 2005 decision.   Accordingly, the Board 
concludes that when informing the Veteran of his scheduled VA 
examination, the RO should advise the Veteran that his 
failure to report for this examination will result in his 
claim being rated based solely on the evidence of record.  38 
C.F.R. § 3.655 (2008).  

Additionally, any outstanding VA treatment records should be 
obtained.  38 C.F.R. 
§ 3.159(c)(2) (2008)

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the Veteran's VA 
treatment records from March 2005 to the 
present.

2.  Thereafter, the AMC should schedule 
the Veteran for an appropriate VA 
examination to determine the nature and 
etiology of any acquired psychiatric 
disorders, to include an anxiety disorder 
and PTSD.

The Veteran should be apprised of the time 
and location of the VA examination and the 
potential consequences of his failure to 
report.  This notification should be 
documented in the Veteran's claims file.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, including the 
Veteran's in-service diagnosed chronic 
anxiety and his subsequent post-service 
psychiatric diagnoses.  The examiner 
should indicate on the report that the 
claims file  has been reviewed.  

The examiner should opine whether it is as 
likely as not (i.e., a 50 percent 
probability or greater) that any diagnosed 
acquired psychiatric disorder (to include 
PTSD and an anxiety disorder) had its 
onset in or is otherwise attributable to 
service.  

A detailed rationale for any opinion 
expressed should be provided.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so 
be included.

3.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claim. If 
action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond. Thereafter, the case should be 
returned to the Board.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




